DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021, 10/22/2021, 11/26/2021 , 12/10/2021, 02/28/2022, and  08/08/2022 is being considered by the examiner.

Examiner Note
	Examiner contacted and left a voicemail with Babak Monajemi on 10/11/2022 and 10/13/2022 in order to expedite prosecution/reach allowance by discussing an Examiner’s Amendment and the filing of a terminal disclaimer to overcome the rejections. Examiner encourages Applicant to contact Examiner to discuss this further.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-11, and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 11, 12, 15, 18, and 19  of U.S. Patent No. 11,151,634 (hereinafter ‘634 Patent). Although the claims 1-4, 8-11, 15-18 at issue are not identical, they are not patentably distinct from each other because each and every element of the instant claims are taught by the claims 1-3, 7, 11, 12, 15, 18, and 19 of the ‘634 Patent. 

Claims 5-7, 12-14, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 11, 12, 15, 18, and 19  of U.S. Patent No. 11,151,634 (hereinafter ‘634 Patent) in view of Udumudi et al. (US 2016/0019628) (hereinafter Udumudi).
Claims 5, 12, and 19 of the application recite wherein the one or more processors are configured to execute the computer-readable instructions to generate a graphical user interface to include virtually selectable icons for items offered for sale on each of the different merchant sites. The ‘634 Patent does not explicitly recite this. However, Udumudi does teach wherein the one or more processors are configured to execute the computer-readable instructions to generate a graphical user interface to include virtually selectable icons for items offered for sale on each of the different merchant sites. The ‘634 Patent does not explicitly recite this (Udumudi: Fig. 4, 5). It would have been obvious to have expanded the method of the ‘634 patent to include the features of Udumudi because it would have improved the user experience by providing a more user friendly user interface that would allow for speedier checkout/functionalities (Udumudi: paragraph [0003], [0006]).
Claims 6, 13, and 20 of the application recite wherein the one or more processors are configured to execute the computer-readable instructions to generate the graphical user interface by receiving textual data for the items and formatting the textual data for visual presentation as the virtually selectable icons on the mobile device of the buyer. The ‘634 Patent does not explicitly recite this. However, Udumudi does teach wherein the one or more processors are configured to execute the computer-readable instructions to generate the graphical user interface by receiving textual data for the items and formatting the textual data for visual presentation as the virtually selectable icons on the mobile device of the buyer (Udumudi: paragraph [0023]-[0024], [0030], [0041], [0046], [0050], [0061], [0080]). It would have been obvious to have expanded the method of the ‘634 patent to include the features of Udumudi because it would have improved the user experience by providing a more user friendly user interface that would allow for speedier checkout/functionalities (Udumudi: paragraph [0003], [0006]).
Claims 7 and 14 of the application recite wherein the graphical user interface generated for each of the different merchant sites includes a corresponding sub-window providing transaction summary for one or more items selected for purchase from a corresponding merchant site of the different merchant sites. The ‘634 Patent does not explicitly recite this. However, Udumudi does teach wherein the graphical user interface generated for each of the different merchant sites includes a corresponding sub-window providing transaction summary for one or more items selected for purchase from a corresponding merchant site of the different merchant sites (Udumudi: Fig 5). It would have been obvious to have expanded the method of the ‘634 patent to include the features of Udumudi because it would have improved the user experience by providing a more user friendly user interface that would allow for speedier checkout/functionalities (Udumudi: paragraph [0003], [0006]).


Subject Matter Eligibility
	The Examiner asserts that the claims recite additional elements which individually and in combination integrate any judicial exception into a practical application and result in “significantly more” than any abstract idea which may be recited within the claims. The Examiner hereby asserts that the claims at issue apply the abstract idea with additional elements (including one or more memories, one or more processors, payment service system, persistent virtual shopping cart, merchant sites, mobile device), do not merely “apply” any judicial exception to a computer, and add meaningful limits that amount to more than generally linking the use of the abstract idea to a particular technological environment. Moreover, the claims are necessarily rooted in computer technology to address problem specifically arising in the realm of ecommerce shopping where a virtual shopping cart may be presented and tracked across multiple merchants and formatted with individual selection options. Similar to Example 42, the additional elements integrate any abstract idea into a practical application and provide a specific improvement to online payment platforms available to buyers and merchants to more securely and more conveniently place and manage their order of products and payment processing. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crespo et al. (US 2007/0271147) in view of Swamy et al. (US 2011/0040651), and further in view of Udumudi et al. (US 2016/0019628).
Regarding Claim 1, Crespo discloses A payment service system comprising: one or more memories having computer-readable instructions stored therein; and one or more processors configured to execute the computer-readable instructions to: (See paragraph [0018], [0020])
generate, at the payment service system, a persistent virtual shopping cart in association with a buyer profile of a buyer (See paragraph [0026], [0045] disclosing shopping cart that uniquely identifies customer, [0051]-[0052] disclosing customer profile for virtual cart, [0062] disclosing creation of shopping cart); 
maintain, in the persistent virtual shopping cart, records of multiple items selected from different merchant sites visited using the buyer using a mobile device associated with the buyer, (See paragraph [0021] disclosing single shopping cart associated with a customer can store items from multiple merchants, [0023], [0042]-[0043]); 
present, on the persistent virtual shopping cart, the persistent virtual shopping cart (See paragraph [0043], [0045], [0064] disclosing displaying the cart with various options), 
receive a selection of at least one of the multiple items included in the persistent virtual shopping cart for purchase and the corresponding purchase option (See paragraph [0044] disclosing shipping options in cart, [0047] disclosing payment options, [0055] disclosing allowing customer to specify payment and shipping methods for transaction from multiple different merchants);
electronically process a payment for each item selected for purchase according to the corresponding purchase option, the payment being electronically processed after (i) a payment processing request is received via the persistent virtual shopping cart or (ii) a corresponding payment is made by the buyer in person (See paragraph [0021] disclosing single shopping cart associated with customer can store items from multiple merchants, broker operates system and fills interactions between customer and merchant, [0047] disclosing payment options, [0048] broker gets customer payment information and then supplies that payment to the merchant’s purchase module to effect purchase on behalf of the customer); and 
transmit a notification to a corresponding merchant associated with each selected item that a corresponding payment has been rendered and that the corresponding one or more items may be released to the buyer (See paragraph [0056] disclosing coordinating release of the items to the customer).

While Crespo gives options in the virtual shopping cart for paying for items in the cart and delivery options, Crespo does not expressly provide for the persistent virtual shopping cart including (1) a corresponding purchase option for each of the multiple items and (2) a corresponding delivery or pickup option for the one or more items.
However, Swamy discloses the persistent virtual shopping cart including (1) a corresponding purchase option for each of the multiple items and (2) a corresponding delivery or pickup option for the one or more items (Swamy: see paragraph [0024] disclosing scheduling delivery and/or pickup of ordered items, [0029], [0033]-[0034], [0039] disclosing allow user to make informed decisions regarding item pickup or delivery, [0048] disclosing customer delaying payment until customer actually picks up the items, [0052] disclosing kiosk for payment at pickup location, Fig. 16 disclosing purchase option including quantity information, removal, edit, etc. options for each item and a get it now or have it shipped in stock for pickup option).
The system of Swamy is applicable to the system of Crespo as they both share characteristics and capabilities, namely, they are directed to ordering items online. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the communicated information as taught by Crespo with the item information including a corresponding pickup time for the buyer to pick up at least one of the item as taught by Swamy. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Crespo in order to allow the user to make informed decisions regarding ordered item pickup and/or delivery (Swamy: [0039]).

Neither Crespo nor Swamy expressly provide for wherein the persistent virtual shopping cart is accessible to the buyer via the different merchant sites. However, Udumudi discloses wherein the persistent virtual shopping cart is accessible to the buyer via the different merchant sites (Udumudi: see at least paragraph [0007] disclosing viewing plurality of merchant websites, [0008] disclosing user navigating thru merchant website and providing the universal shopping cart at the merchant website separate form a merchant shopping cart, [0051] disclosing navigate between first second, etc. websites and each website includes the same sidebar with universal shopping cart , [0059] disclosing buttons, [0065] user clicking on one of links can navigate to website of merchant and website may provide sidebar which provides button to plurality of merchant websites, button to facilitate checkout, etc., [0071], [0081] disclosing website includes sidebar depicting universal shopping cart while viewing merchant website can click a  on product and update universal shopping cart for user , [0082], [0091], [0099]).
The system of Udumudi is applicable to the system of Crespo/Swamy as they both share characteristics and capabilities, namely, they are directed to ordering items online. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the communicated information as taught by Crespo with the universal shopping cart at multiple websites accessible to the buyer as taught by Udumudi. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Crespo in order to allow the user to make checkout speedier. See Udumudi: at least paragraph [0003], [0006].

Regarding Claims 2, 9, and 16, Crespo, Swamy, and Udumudi teach or suggest all of the limitations of claims 1, 8, and 15. Additionally, Udumudi discloses wherein the persistent virtual shopping cart is created in response to a request received from the mobile device of the buyer (Udumudi: see at least paragraph [0007] disclosing viewing plurality of merchant websites, [0008] disclosing user navigating thru merchant website and providing the universal shopping cart at the merchant website separate form a merchant shopping cart, [0029] uses mobile device, [0033] [0051] disclosing navigate between first second, etc. websites and each website includes the same sidebar with universal shopping cart , [0059] disclosing buttons, [0065] user clicking on one of links can navigate to website of merchant and website may provide sidebar which provides button to plurality of merchant websites, button to facilitate checkout, etc., [0071], [0081] disclosing website includes sidebar depicting universal shopping cart while viewing merchant website can click a  on product and update universal shopping cart for user , [0082], [0091], [0099]).
The system of Udumudi is applicable to the system of Crespo/Swamy as they both share characteristics and capabilities, namely, they are directed to ordering items online. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the communicated information as taught by Crespo with the universal shopping cart at multiple websites accessible to the buyer as taught by Udumudi. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Crespo in order to allow the user to make checkout speedier. See Udumudi: at least paragraph [0003], [0006].

Regarding Claims 3, 10, and 17, Crespo, Swamy, and Udumudi teach or suggest all of the limitations of claims 2, 9, and 16. Additionally, the Udumudi discloses wherein the request is an activation of a virtual command on any of the different merchant sites (Udumudi: see at least paragraph [0007] disclosing viewing plurality of merchant websites, [0008] disclosing user navigating thru merchant website and providing the universal shopping cart at the merchant website separate form a merchant shopping cart, [0029] uses mobile device, [0033] [0051] disclosing navigate between first second, etc. websites and each website includes the same sidebar with universal shopping cart , [0059] disclosing buttons, [0065] user clicking on one of links can navigate to website of merchant and website may provide sidebar which provides button to plurality of merchant websites, button to facilitate checkout, etc., [0071], [0081] disclosing website includes sidebar depicting universal shopping cart while viewing merchant website can click a  on product and update universal shopping cart for user , [0082], [0091], [0099]).
The system of Udumudi is applicable to the system of Crespo/Swamy as they both share characteristics and capabilities, namely, they are directed to ordering items online. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the communicated information as taught by Crespo with the universal shopping cart at multiple websites accessible to the buyer as taught by Udumudi. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Crespo in order to allow the user to make checkout speedier. See Udumudi: at least paragraph [0003], [0006].

Regarding Claims 5, 12, and 19, Crespo, Swamy, and Udumudi teach or suggest all of the limitations of claims 1, 8, and 15. Additionally, Udumudi discloses wherein the one or more processors are configured to execute the computer-readable instructions to generate a graphical user interface to include virtually selectable icons for items offered for sale on each of the different merchant sites. (Udumudi: see at least Fig. 4 & 5). The system of Udumudi is applicable to the system of Crespo/Swamy as they both share characteristics and capabilities, namely, they are directed to ordering items online. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the communicated information as taught by Crespo with the universal shopping cart at multiple websites accessible to the buyer as taught by Udumudi. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Crespo in order to create a more user friendly user interface that would allow for speedier checkout/functionalities (Udumudi: paragraph [0003], [0006]).

Regarding Claims 6, 13, and 20, Crespo, Swamy, and Udumudi teach or suggest all of the limitations of claims 5, 12, and 19. Additionally, Udumudi discloses wherein the one or more processors are configured to execute the computer-readable instructions to generate the graphical user interface by receiving textual data for the items and formatting the textual data for visual presentation as the virtually selectable icons on the mobile device of the buyer. (Udumudi: see at least paragraph [0023]-[0024], [0030], [0041], [0046], [0050], [0061], [0080]). The system of Udumudi is applicable to the system of Crespo/Swamy as they both share characteristics and capabilities, namely, they are directed to ordering items online. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the communicated information as taught by Crespo with the universal shopping cart at multiple websites accessible to the buyer as taught by Udumudi. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Crespo in order to create a more user friendly user interface that would allow for speedier checkout/functionalities (Udumudi: paragraph [0003], [0006]).

Regarding Claims 7 and 14, Crespo, Swamy, and Udumudi teach or suggest all of the limitations of claims 6 and 13. Additionally, Udumudi discloses wherein the graphical user interface generated for each of the different merchant sites includes a corresponding sub-window providing transaction summary for one or more items selected for purchase from a corresponding merchant site of the different merchant sites. (Udumudi: see at least Fig. 5). The system of Udumudi is applicable to the system of Crespo/Swamy as they both share characteristics and capabilities, namely, they are directed to ordering items online. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the communicated information as taught by Crespo with the universal shopping cart at multiple websites accessible to the buyer as taught by Udumudi. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Crespo in order to create a more user friendly user interface that would allow for speedier checkout/functionalities (Udumudi: paragraph [0003], [0006]).



Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crespo et al. (US 2007/0271147) in view of Swamy et al. (US 2011/0040651) in view of Udumudi et al. (US 2016/0019628), and further in view of Greenspan (US 2011/0029416).
Regarding Claims 4, 11, and 18, Crespo, Swamy, and Udumudi teach or suggest all of the limitations of claims 1, 8, and 15. While Crespo teaches communicating information between customers, merchants, and brokers (paragraph [0032]) and providing the customer with one or more payment options at the time of checkout (paragraph [0047]), the combination does not expressly provide for wherein the one or more processors are further configured to execute the computer-readable instructions to present, by the payment service system and on the mobile device of the buyer for processing the payment, a virtual control for adding a gratuity to at least one of the multiple items.
However, Greenspan discloses wherein the one or more processors are further configured to execute the computer-readable instructions to present, by the payment service system and on the mobile device of the buyer for processing the payment, a virtual control for adding a gratuity to at least one of the multiple items. (See at least paragraph [0023] and Fig. 4 disclosing interface for purchaser to allow common practice of adding customer tip to a purchase).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the payment options as taught by Crespo with the ability for a customer tip as taught by Greenspan. One of ordinary skill in the art would have been motivated to do so because it is common practice to add a tip to an order. See Greenspan paragraph [0023].


Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
NPL (Stephen Maar, Peter A. Salzarulo, P. Daniel Wright, Using online pickup site inclusion policies to manage demand in retail/E-tail organizations, 2012, Computers & Operations Research, Vol 39, Issue 5, pgs. 991-999.) disclosing various in store pickup options for selection by a user.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625